UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2304



ROBERT WILLIAMS FOX; JANE L. FOX,

                                          Plaintiffs - Appellants,

          versus


BALTIMORE COUNTY DEPARTMENT OF PERMITS AND
DEVELOPMENT MANAGEMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
3074-AMD)


Submitted:   December 16, 2002         Decided:     December 18, 2002


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert William Fox, Appellant Pro Se. Edward J. Gilliss, County
Attorney, Paul M. Mayhew, COUNTY ATTORNEY’S OFFICE, Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert and Jane Fox appeal the district court’s order granting

summary judgment in favor of Baltimore County in their action

challenging    the   constitutionality    of   Baltimore   County’s   Code

enforcement process based on an alleged violation of their due

process rights.      We affirm.

     This Court reviews a district court’s order granting summary

judgment de novo. Stone v. Liberty Mut. Ins. Co., 105 F.3d 188, 191

(4th Cir. 1997).     Summary judgment is appropriate when there is no

genuine issue of material fact given the parties’ burdens of proof

at trial.   Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

     With these standards in mind, we affirm on the reasoning of

the district court.     We also deny the Foxes’ motion for a writ of

prohibition.    See Gurley v. Superior Court of Mecklenburg County,

411 F.2d 586, 587 (4th Cir. 1969).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2